806 A.2d 842 (2002)
354 N.J. Super. 282
Diane MANCINI, Plaintiff Respondent/Cross Appellant,
v.
TOWNSHIP OF TEANECK, Teaneck Police Department, Donald Giannone, individually and in his capacity as Chief of the Teaneck Police Department, and Warren White, individually and in his capacity as Captain of *843 the Teaneck Police Department, Defendants-Appellants/Cross-Respondents.[1]
Superior Court of New Jersey, Appellate Division.
Argued February 6, 2002.
Decided April 2, 2002.
Remanded September 5, 2002.
Resubmitted September 23, 2002.
Decided October 2, 2002.
Barry Asen argued the cause for appellants/cross-respondents (Epstein, Becker & Green, attorneys; Mr. Asen, of counsel and on the brief).
Harold J. Ruvoldt, Jr., Asbury Park, argued the cause for respondent/cross-appellant (Edwards & Angell, attorneys; Cathy Fleming and Mr. Ruvoldt, Jr., of counsel; Mr. Ruvoldt, Jr. and Ms. Fleming, on the brief).
Before Judges BAIME, NEWMAN and AXELRAD. Resubmitted before Judges NEWMAN and AXELRAD.
Remanded by the Supreme Court September 5, 2002.
The opinion of the court was delivered by
AXELRAD, J.T.C. (temporarily assigned).
As directed by the Supreme Court in its summary remand order of September 5, 2002, we have reviewed our decision, reported at 349 N.J.Super. 527, 794 A.2d 185 (2002), in light of the Court's decision in Shepherd v. Hunterdon Developmental Center, 174 N.J. 1, 803 A.2d 611 (2002).
The principles enunciated by this court in Shepherd v. Hunterdon Developmental Center, 336 N.J.Super. 395, 765 A.2d 217 (App.Div.2001), upon which we relied in holding the "continuing violation doctrine" tolled the running of the statute of limitations on plaintiff's LAD claim, were affirmed by the Court in Shepherd, supra, 174 N.J. at 7, 803 A.2d 611.
Accordingly, we are satisfied our application of those principles is entirely consistent with the Supreme Court's decision.
We reaffirm the judgment of the trial court, except as modified in our prior decision.
NOTES
[1]  Fictitiously-named defendants have been eliminated from the caption.